Title: From George Washington to Jotham Loring, 24 August 1781
From: Washington, George
To: Loring, Jotham


                        
                            sir
                            Head Quarters Kings Ferry 24th Augst 1781
                        
                        Your Letter of the 15th instt is received—As the Matter of a second Trial requested by you, was fully
                            considered in my Reply to you of the 6th of April last, I cannot consent to order any Further Proceedings in your Case—and
                            have only to request that this Letter may close the Correspondence on the Subject. I am &ca
                        
                            G.W. 
                        
                    